Case 1:20-mc-02894-AMD Document 4 Filed 01/07/21 Page 1 of 3 PageID #: 18




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------X
                                                     :
 In the Matter of                                    :    M-2-238
                                                     :
 Richard Liebowitz,                                  :    AMENDED ORDER
                                                     :
                       Respondent.                   :
 -----------------------------------------------------X
        This matter comes before the Committee on Grievances for the
 Southern District of New York (the “Committee”) to consider the
 imposition of discipline against respondent Richard Liebowitz
 (“Respondent”) based upon charges brought against him by the
 Committee on August 5, 2020 (the “Charges”), to which Respondent
 responded on September 25, 2020. Given the current status of the
 investigation as confidential, both the Charges and the investigation
 underlying their imposition are referenced without detail in this Order.
        The full Committee (consisting of Chief Judge McMahon, Judges
 Castel, Daniels, Nathan, Stanton, Vyskocil, Magistrate Judges Aaron,
 Cott, and McCarthy, and the undersigned as Chair) has now reviewed
 Respondent’s submission, as well as the record developed during the
 Committee’s investigation. After careful deliberation, the Committee is
 unanimously of the view that the Charges are strongly supported by the
 record. What is more, the Committee is unanimously of the view that
 interim disciplinary measures against Respondent must be put in place
 immediately.
        The preliminary remedy of an interim suspension is available to
 the Committee in situations where it is appropriate to protect the public
 from future disciplinary violations of a respondent during the pendency
 of proceedings before this Committee. The record in this case — which
 includes Respondent’s repeated disregard for orders from this Court and
 his unwillingness to change despite 19 formal sanctions and scores of
Case 1:20-mc-02894-AMD Document 4 Filed 01/07/21 Page 2 of 3 PageID #: 19




 other admonishments and warnings from judges across the country —
 leads the Committee to the view that recurrence is highly likely. In
 short, in light of the nature and seriousness of the Charges, the strength
 of the record supporting those Charges, and the risk and danger of
 recurrence, the Committee concludes that an interim suspension of
 Respondent from the practice of law before this Court pending final
 adjudication of the charges against him is warranted. In the exercise of
 its discretion, the Committee will defer the final adjudication of the
 charges against Respondent currently pending before this Committee, as
 well as any other charges this Committee sees fit to bring against
 Respondent in the future as part of these disciplinary proceedings, until
 after Respondent has had an opportunity to present his defense to the
 Charges at an evidentiary hearing before a Magistrate Judge of this
 Court.
       Accordingly, for the reasons set forth above, Respondent is hereby
 suspended from practicing law in the Southern District of New York,
 effective the date hereof, pending the outcome of these proceedings and
 until further order of this Court. It is further ordered that Respondent is
 commanded to desist and refrain from the practice of law in the
 Southern District of New York in any form, either as principal or agent,
 clerk or employee of another; that Respondent is forbidden to appear as
 an attorney or counselor-at-law before any judge or Court in the
 Southern District of New York; that Respondent is forbidden to give
 another an opinion as to the law or its application or advice in relation
 thereto as to any matter in the Southern District of New York, all effective
 the date hereof, until such time as disciplinary matters pending before
Case 1:20-mc-02894-AMD Document 4 Filed 01/07/21 Page 3 of 3 PageID #: 20




 the Committee have been concluded and until further order of this
 Court.



 Dated: November 30, 2020
        New York, New York


                                          SO ORDERED.



                                          ___________________________
                                          Katherine Polk Failla
                                          Chair, Committee on
                                          Grievances of the United
                                          States District Court for the
                                          Southern District of New York
